Investor Contacts:Rusty Cloutier President & CEO or Jim McLemore, CFA Sr. EVP & CFO MidSouth Bancorp, Inc. Reports First Quarter 2014 Results Quarterly Highlights · Operating EPS $0.33 versus $0.29 for 4Q 2013 · Operating noninterest expense declined sequentially by $914,000 or 5.0% · Operating return on average tangible common equity of 15.11% · Core FTE NIM on linked quarter basis of 4.33% versus 4.31% · Period end loan growth of $46.6 million or 16.5% annualized · Average loan growth of $5.2 million or 1.8% annualized · Stable core deposits represent 85.1% of total deposits and grew $39.6 million LAFAYETTE, LA., April 29, 2014/PRNewswire-FirstCall/ MidSouth Bancorp, Inc. (“MidSouth”) (NYSE:MSL) today reported quarterly net earnings available to common shareholders of $6.7 million for the first quarter of 2014, compared to net earnings available to common shareholders of $3.1 million reported for the first quarter of 2013 and $3.4 million in net earnings available to common shareholders for the fourth quarter of 2013.Diluted earnings for the first quarter of 2014 were $0.57 per common share, compared to $0.27 per common share reported for the first quarter of 2013 and $0.29 per common share reported for the fourth quarter of 2013.The first quarter of 2014 included $3.0 million of executive officer life insurance proceeds recorded in noninterest income and after-tax related noninterest expenses of $160,000.Excluding these non-operating income and expenses, operating earnings per share for the first quarter of 2014 was $0.33. As reported in a Form 8-K filing on February 10, 2014, Gerald “Jerry” Reaux Jr., Vice Chairman of the Board and Chief Operating Officer of MidSouth, died suddenly on Sunday, February 9, 2014.Mr. Reaux was a very active leader in the Lafayette community and a highly respected banker.Mr. C.R. Cloutier, President and CEO, has temporarily assumed the responsibilities of Chief Operating Officer. Mr. Cloutier, commenting on the first quarter earnings, remarked, “We are extremely pleased with the strong operating earnings reported today.We posted very strong loan growth for the quarter and have great momentum in the loan pipeline early into the second quarter.We are saddened that Jerry is not here to see these results.He would be proud of the progress we made toward improving efficiencies as we not only increased revenues from a year ago, but also reduced operating noninterest expense in the first quarter by 5%, or $914,000 on a linked quarter basis.Jerry will continue to be an inspiration to our ongoing quest to improve efficiencies, accelerate improvement in earnings and make the best use of our resources – every day, every week, every month.” -1- Mr. Cloutier further stated, “In the first quarter, we realized savings through attrition of positions, expense reductions for marketing, courier, building and grounds maintenance and professional fees as well as rolling out a successful e-statement and e-notice campaign to encourage more customers to receive communications electronically.We are also continuing torationalize our branch network and have announced the consolidation of our Many West location.In addition, to further bolster our efficiency efforts, in the first quarter we signed an engagement letter with FIS, a consulting firm specializing in helping banks improve their processes.FIS will undertake a thorough review of many of the major functions and processes of the bank, make recommendations for improvement and assist us in implementing those process improvements we choose to make.This process began in the second quarter and will be on-going throughout 2014.We expect to see revenue and expense benefits associated with this engagement to be realized in 2015 and beyond.” Balance Sheet Consolidated assets remained constant at $1.9 billion for the quarters ended March 31, 2014 and 2013 and December 31, 2013.Deposits totaled $1.5 billion at March 31, 2014 and December 31, 2013, compared to $1.6 billion at March 31, 2013.Our stable core deposit base, which excludes time deposits, grew $39.6 million and accounted for 85.1% of deposits at March 31, 2014 compared to 84.2% of deposits at year end 2013.Net loans totaled $1.2 billion at March 31, 2014, compared to $1.1 billion at December 31, 2013 and $1.0 billion at March 31, 2013.Total loans grew $46.6 million, or 4.1% for the quarter ended March 31, 2014.An increase of $31.5 million in the commercial loan portfolio accounted for the majority of the increase in total loans. MidSouth’s Tier 1 leverage capital ratio was 9.74% at March 31, 2014 compared to 9.35% at December 31, 2013.Tier 1 risk-based capital and total risk-based capital ratios were 13.53% and 14.26% at March 31, 2014, compared to 13.47% and 14.19% at December 31, 2013, respectively.Tier 1 common equity to total risk-weighted assets at March 31, 2014 was 8.15%.Tangible common equity totaled $107.3 million at March 31, 2014, compared to $98.6 million at December 31, 2013.Tangible book value per share at March 31, 2014 was $9.51 versus $8.76 at December 31, 2013. Asset Quality Nonperforming assets totaled $12.9 million at March 31, 2014, an increase of $873,000 over the $12.0 million reported for year-end 2013.The increase resulted from a $926,000 increase in nonaccrual loans.Allowance coverage for nonperforming loans decreased to 139.66% at March 31, 2014 compared to 166.36% at December 31, 2013.The ALL/total loans ratio was 0.74% at March 31, 2014, compared to 0.77% at December 31, 2013.Including valuation accounting adjustments on acquired loans, the total valuation accounting adjustment plus ALL was 1.36% of loans at March 31, 2014.The ratio of annualized net charge-offs to total loans was 0.19% for the three months ended March 31, 2014 compared to 0.24% for the three months ended December31, 2013. -2- Total nonperforming assets to total loans plus ORE and other assets repossessed was 1.08% at March 31, 2014 compared to 1.05% at December 31, 2013.Loans classified as troubled debt restructurings (“TDRs”) totaled $1.6 million at March 31, 2014, an increase of $1.2 million from the $412,000 reported at December 31, 2013.The increase in TDRs resulted from a loan relationship totaling $1.2 million being placed on TDR status after an extension of payment was granted during the first quarter of 2014.Classified assets, including ORE, increased $0.6 million, or 1.9%, to $31.5 million compared to $30.9 million at December 31, 2013. First Quarter 2014 vs. First Quarter 2013 Earnings Comparison First quarter 2014 net earnings available to common shareholders totaled $6.7 million compared to $3.1 million for the first quarter of 2013.Revenues from consolidated operations increased $4.0 million in quarterly comparison and included $3.0 million of executive officer life insurance proceeds recorded in noninterest income.Interest income increased $270,000 in quarterly comparison, as a $779,000 decrease in loan valuation income was offset by an increase in interest income earned on a higher volume of loans.Excluding the $3.0 million of life insurance income, noninterest income increased $486,000 in quarterly comparison, from $4.4 million for the three months ended March 31, 2013 to $4.9 million for the three months ended March 31, 2014.Increases in noninterest income consisted primarily of $209,000 in service charges on deposit accounts and $358,000 in ATM/debit card income partially offset by a decrease of $204,000 in gain on sales of securities that occurred in the first quarter of 2013. Noninterest expenses increased $271,000 for the first quarter 2014 compared to first quarter 2013 and included approximately $189,000 in non-operating expenses related primarily to expenses associated with incentive compensation plans for Mr. Reaux.The first quarter of 2013 included $214,000 of net merger and conversion related expenses associated with the PSB acquisition.Excluding these non-operating expenses in 2014 and 2013, increases in noninterest expenses consisted primarily of $282,000 in salaries and benefits costs, $276,000 in ATM/debit card expense and $204,000 in occupancy expenses.The increased costs were partially offset by a $166,000 decrease in marketing expense and a $95,000 decrease in the cost of printing and supplies.The provision for loan losses remained unchanged at $550,000, and income tax expense increased $268,000 in quarterly comparison. Dividends paid on the Series B Preferred Stock issued to the Treasury as a result of our participation in the Small Business Lending Fund (“SBLF”) totaled $80,000 for the first quarter of 2014 based on a dividend rate of 1.00%.The dividend rate is set at 1.00% for the period from January 1, 2014 through February 25, 2016.The Series C Preferred Stock issued with the December 28, 2012 acquisition of PSB Financial Corporation (“PSB”) paid dividends totaling $100,000 for the three months ended March 31, 2014. Fully taxable-equivalent (“FTE”) net interest income totaled $19.3 million and $18.8 million for the quarters ended March 31, 2014 and 2013, respectively.The FTE net interest income increased $500,000 in prior year quarterly comparison primarily due to a $103.2 million increase in the average volume of loans in quarterly comparison.The average yield on loans decreased 47 basis points, from 6.65% to 6.18%, primarily due to a reduction in purchase accounting adjustments on acquired loans.The purchase accounting adjustments added 42 basis points to the average yield on loans for the first quarter of 2014 and 80 basis points to the average yield on loans for the first quarter of 2013.Net of the impact of the purchase accounting adjustments, average loan yields declined 9 basis points in prior year quarterly comparison, from 5.85% to 5.76%.Loan yields have declined primarily as the result of a sustained low interest rate environment. -3- Investment securities totaled $483.7 million, or 25.6% of total assets at March 31, 2014, versus $555.4 million, or 29.7% of total assets at March 31, 2013.The investment portfolio had an effective duration of 4.0 years and an unrealized gain of $2.8 million at March 31, 2014.The average volume of investment securities decreased $43.6 million in prior year quarterly comparison.The average tax equivalent yield on investment securities increased 17 basis points, from 2.44% to 2.61%.The $43.6 million decrease in investment securities combined with a $37.0 million reduction in time and interest bearing deposits in other banks and federal funds sold over the past twelve months partially funded the increase in loans during the same period. The average yield on all earning assets decreased 1 basis point in prior year quarterly comparison, from 5.03% for the first quarter of 2013 to 5.02% for the first quarter of 2014.Net of the impact of purchase accounting adjustments, the average yield on total earning assets increased 21 basis points, from 4.53% to 4.74% for the three month periods ended March 31, 2013 and 2014, respectively. The impact to interest expense of a $46.5 million increase in the average volume of interest bearing liabilities was offset by a 9 basis point decrease in the average rate paid on interest bearing liabilities, from 0.56% at March 31, 2013 to 0.47% at March 31, 2014.Net of purchase accounting adjustments on acquired certificates of deposit and FHLB borrowings, the average rate paid on interest bearing liabilities was 0.67% for the first quarter of 2013 and declined to 0.53% for the first quarter of 2014. As a result of these changes in volume and yield on earning assets and interest bearing liabilities, the FTE net interest margin increased 5 basis points, from 4.61% for the first quarter of 2013 to 4.66% for the first quarter of 2014.Net of purchase accounting adjustments on loans, deposits and FHLB borrowings, the FTE margin increased 30 basis points, from 4.03% for the first quarter of 2013 to 4.33% for the first quarter of 2014. First Quarter 2014 vs. Fourth Quarter 2013 Earnings Comparison In sequential-quarter comparison, net earnings available to common shareholders increased $3.3 million primarily due to the $3.0 million of life insurance proceeds recorded as noninterest income.Additionally, the increase in net earnings available to common shareholders resulted from a $725,000 decrease in noninterest expenses and a $250,000 decrease in the provision for loan losses, which were offset by a decrease of $544,000 in net interest income.Net interest income decreased in sequential-quarter comparison primarily due to $483,000 recorded in the 4th quarter of 2013 of additional discount accretion earned on the PSB loan portfolio as a result of higher than anticipated loan payoffs, as well as 2 less days in the quarter. Noninterest expenses in the first quarter of 2014 included $189,000 of non-operating expenses primarily associated with incentive compensation plans for Mr. Reaux.Excluding these non-operating expenses, noninterest expense decreased $914,000 and primarily included decreases of $107,000 in salaries and benefits costs, $125,000 in occupancy expenses, $165,000 in legal and professional fees, and $242,000 in marketing expenses. -4- FTE net interest income decreased $573,000 in sequential-quarter comparison primarily due to a decrease in purchase accounting adjustments that resulted in a decrease in the average yield on loans, from 6.27% for the fourth quarter of 2013 to 6.18% for the first quarter of 2014.The average yield on total earning assets decreased 4 basis points for the same period, from 5.06% to 5.02%, respectively.An average increase of $28.3 million in interest bearing deposits was partially offset by an average decrease of $18.6 million in overnight repurchase agreements.As a result of these changes in volume and yield on earning assets and interest bearing liabilities, the FTE net interest margin decreased 3 basis points, from 4.69% to 4.66%.Net of purchase accounting adjustments, the FTE net interest margin increased 2 basis points, from 4.31% for the quarter ended December 31, 2013 to 4.33% for the quarter ended March 31, 2014. About MidSouth Bancorp, Inc. MidSouth Bancorp, Inc. is a financial holding company headquartered in Lafayette, Louisiana, with assets of $1.9 billion as of March 31, 2014. MidSouth Bancorp, Inc. trades on the NYSE under the symbol “MSL.” The Company's Series C Preferred Stock is now quoted on the OTC Bulletin Board ("OTCBB") under the ticker symbol MSLXP. Through its wholly owned subsidiary, MidSouth Bank, N.A., MidSouth offers a full range of banking services to commercial and retail customers in Louisiana and Texas. MidSouth Bank currently has 62 locations in Louisiana and Texas, including a Loan Production Office in Austin, Texas, and is connected to a worldwide ATM network that provides customers with access to more than 50,000 surcharge-free ATMs. Additional corporate information is available at www.midsouthbank.com. Forward-Looking Statements Certain statements contained herein are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 and subject to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, which involve risks and uncertainties.These statements include, among others, the expected impacts of future expansion plans and future operating results.Actual results may differ materially from the results anticipated in these forward-looking statements.Factors that might cause such a difference include, among other matters, changes in interest rates and market prices that could affect the net interest margin, asset valuation, and expense levels; changes in local economic and business conditions, including, without limitation, changes related to the oil and gas industries, that could adversely affect customers and their ability to repay borrowings under agreed upon terms, adversely affect the value of the underlying collateral related to their borrowings, and reduce demand for loans; the timing and ability to reach any agreement to restructure nonaccrual loans;increased competition for deposits and loans which could affect compositions, rates and terms; the timing and impact of future acquisitions, the success or failure of integrating operations, and the ability to capitalize on growth opportunities upon entering new markets; loss of critical personnel and the challenge of hiring qualified personnel at reasonable compensation levels; legislative and regulatory changes, including changes in banking, securities and tax laws and regulations and their application by our regulators, changes in the scope and cost of FDIC insurance and other coverage; and other factors discussed under the heading “Risk Factors” in MidSouth’s Annual Report on Form 10-K for the year ended December 31, 2013 filed with the SEC on March 14, 2014 and in its other filings with the SEC.MidSouth does not undertake any obligation to publicly update or revise any of these forward-looking statements, whether to reflect new information, future events or otherwise, except as required by law. -5- MIDSOUTH BANCORP, INC. and SUBSIDIARIES Condensed Consolidated Financial Information (unaudited) (in thousands except per share data) Quarter Quarter Quarter Quarter Quarter Ended Ended Ended Ended Ended EARNINGS DATA 3/31/2014 12/31/2013 9/30/2013 6/30/2013 3/31/2013 Total interest income $ Total interest expense Net interest income FTE net interest income Provision for loan losses Non-interest income Non-interest expense Earnings before income taxes Income tax expense Net earnings Dividends on preferred stock Net earnings available to common shareholders $ PER COMMON SHARE DATA Basic earnings per share $ Diluted earnings per share Diluted earnings per share, operating (Non-GAAP)(*) Quarterly dividends per share Book value at end of period Tangible book value at period end (Non-GAAP)(*) Market price at end of period Shares outstanding at period end Weighted average shares outstanding Basic Diluted AVERAGE BALANCE SHEET DATA Total assets $ Loans and leases Total deposits Total common equity Total tangible common equity (Non-GAAP)(*) Total equity SELECTED RATIOS Annualized return on average assets, operating (Non-GAAP)(*) % Annualized return on average common equity, operating (Non-GAAP)(*) % Annualized return on average tangible common equity, operating (Non-GAAP)(*) % Average loans to average deposits % Taxable-equivalent net interest margin % Tier 1 leverage capital ratio % CREDIT QUALITY Allowance for loan losses (ALLL) as a %of total loans % Nonperforming assets to tangible equity + ALLL % Nonperforming assets to total loans, other real estate owned and other repossessed assets % Annualized QTD net charge-offs to total loans % (*) See reconciliation of Non-GAAP financial measures on page 11. -6- MIDSOUTH BANCORP, INC. and SUBSIDIARIES Condensed Consolidated Financial Information (unaudited) (in thousands) BALANCE SHEET March 31, December 31, September 30, June 30, March 31, Assets Cash and cash equivalents $ Securities available-for-sale Securities held-to-maturity Total investment securities Other investments Total loans Allowance for loan losses ) Loans, net Premises and equipment Goodwill and other intangibles Other assets Total assets $ Liabilities and Shareholders' Equity Non-interest bearing deposits $ Interest-bearing deposits Total deposits Securities sold under agreements to repurchase and other short term borrowings Short-term FHLB advances - Other borrowings Junior subordinated debentures Other liabilities Total liabilities Total shareholders' equity Total liabilities and shareholders' equity $ -7- MIDSOUTH BANCORP, INC. and SUBSIDIARIES Condensed Consolidated Financial Information (unaudited) (in thousands except per share data) EARNINGS STATEMENT Three Months Ended 3/31/2014 12/31/2013 9/30/2013 6/30/2013 3/31/2013 Interest income: Loans, including fees $ Investment securities Accretion of purchase accounting adjustments Other interest income 87 88 96 96 Total interest income Interest expense: Deposits Borrowings Junior subordinated debentures Accretion of purchase accounting adjustments ) Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges ondeposit accounts ATM and debit card income Gain on securities, net - 5 25 - Mortgage lending 49 82 71 Executive officer life insurance proceeds (non-operating)(*) - Other charges and fees Total non-interest income Noninterest expense: Salaries and employeebenefits Occupancy expense ATM and debit card Legal and professional fees Efficiency consultant expenses 53 - FDIC premiums Marketing Corporate development Data processing Printing and supplies Expenses on ORE and other assets repossessed Amortization of core deposit intangibles Merger related costs (non-operating)(*) - Expenses related to death of executive officer (non-operating)(*) - Other non-interest expense Total non-interest expense Earnings before income taxes Income tax expense Net earnings Dividends on preferred stock Net earnings available to common shareholders $ Earnings per common share, diluted $ Operating earnings per common share, diluted (Non-GAAP)(*) $ (*) See reconciliation of Non-GAAP financial measures on page 11. -8- MIDSOUTH BANCORP, INC. and SUBSIDIARIES Condensed Consolidated Financial Information (unaudited) (in thousands) COMPOSITION OF LOANS March 31, Percent December 31, September 30, June 30, March 31, Percent of Total of Total Commercial, financial, and agricultural $ % $ % Lease financing receivable % % Real estate - construction % % Real estate - commercial % % Real estate - residential % % Installment loans to individuals % % Other % % Total loans $ COMPOSITION OF DEPOSITS March 31, Percent December 31, September 30, June 30, March 31, Percent of Total of Total Noninterest bearing $ % $ % NOW & Other % % Money Market/Savings % % Time Deposits of less than $100,000 % % Time Deposits of $100,000 or more % % Total deposits $ ASSET QUALITY DATA March 31, December 31, September 30, June 30, March 31, Nonaccrual loans $ Loans past due 90days and over Total nonperforming loans Other real estate owned Other repossessed assets 56 20 18 - 16 Total nonperforming assets $ Troubled debt restructurings $ Nonperforming assets tototal assets % Nonperforming assets to total loans + OREO + otherrepossessed assets % ALLL to nonperforming loans % ALLL to total loans % Quarter-to-date charge-offs $ Quarter-to-date recoveries 53 61 91 60 Quarter-to-date net charge-offs $ Annualized QTD net charge-offs to total loans % -9- MIDSOUTH BANCORP, INC. and SUBSIDIARIES Condensed Consolidated Financial Information (unaudited) (in thousands) YIELD ANALYSIS Three Months Ended Three Months Ended Three Months Ended Three Months Ended Three Months Ended March 31, 2014 December 31, 2013 September 30, 2013 June 30, 2013 March 31, 2013 Tax Tax Tax Tax Tax Average Equivalent Yield/ Average Equivalent Yield/ Average Equivalent Yield/ Average Equivalent Yield/ Average Equivalent Yield/ Balance Interest Rate Balance Interest Rate Balance Interest Rate Balance Interest Rate Balance Interest Rate Taxable securities $ $ % $ $ % $ $ % $ $ % $ $ % Tax-exempt securities % Total investment securities % Federal funds sold 1 % 1 % 1 % 1 % 4 % Time and interest bearing deposits in other banks 16 % 9 % 15 % 17 % 38 % Other investments 70 % 78 % 80 % 78 % 72 % Loans % Total interest earning assets % Non-interest earning assets Total assets $ Interest-bearing liabilities: Deposits $ $ % $ $ % $ $ % $ $ % $ $ % Repurchase agreements % Federal funds purchased - % 1 % - % 3 % - - % Other borrowings 99 % % % 90 % % Notes payable 7 % 9 % 14 % 13 % 15 % Junior subordinated debentures % Total interest bearing liabilities % Non-interest bearing liabilities Shareholders' equity Total liabilities and shareholders' equity $ Net interest income (TE) and spread $ % $ % $ % $ % $ % Net interest margin % Core net interest margin (Non-GAAP)(*) % (1) See reconciliation of Non-GAAP financial measures on page 11. -10- MIDSOUTH BANCORP, INC. and SUBSIDIARIES Reconciliation of Non-GAAP Financial Measures (unaudited) (in thousands except per share data) Three Months Ended March 31, December 31, September 30, June 30, March 31, Per Common Share Data Book value per common share $ Effect of intangible assets per share Tangible book value per common share $ Diluted earnings per share $ Effect of merger-related costs, after-tax - Executive officer life insurance proceeds, net of related expenses, after-tax ) - Diluted earnings per share, operating $ Three Months Ended March 31, December 31, September 30, June 30, March 31, Average Balance Sheet Data Total average assets A $ Total equity $ Less preferred equity Total common equity B $ Less intangible assets Tangible common equity C $ Three Months Ended March 31, December 31, September 30, June 30, March 31, Core Net Interest Margin Net interest income (TE) $ Less purchase accounting adjustments ) Net interest income, net of purchase accounting adjustments D $ Total average earnings assets $ Add average balance of loan valuation discount Average earnings assets, excluding loan valuation discount E $ Core net interest margin D/E % Three Months Ended March 31, December 31, September 30, June 30, March 31, Return Ratios Net earnings available to common shareholders $ Merger-related costs, after-tax - ) Executive officer life insurance proceeds, net of related expenses, after-tax ) - Net earnings available to common shareholders, operating F $ Annualized return on average assets, operating F/A % Annualized return on average common equity, operating F/B % Annualized return on average tangible common equity, operating F/C % Certain financial information included in the earnings release and the associated Condensed Consolidated Financial Information (unaudited) is determined by methods other than in accordance with GAAP.The non-GAAP financial measure above is calculated by using "tangible common equity," which is defined as total common equity reduced by intangible assets."Tangible book value per common share" is defined as tangible common equity divided by total common shares outstanding."Diluted earnings per share, operating" is defined as net earnings available to common shareholders adjusted for specified one-time items divided by diluted weighted-average shares."Core net interest margin" is defined as reported net interest margin less purchase accounting adjustments."Annualized return on average assets, operating" is defined as net earnings available to common shareholders adjusted for specified one-time items divided by average assets."Annualized return on average common equity, operating" is defined as net earnings available to common shareholders adjusted for specified one-time items divided by average common equity."Annualized return on average tangible common equity, operating" is defined as net earnings available to common shareholders adjusted for specified one-time items divided by average tangible common equity. We use non-GAAP measures because we believe they are useful for evaluating our financial condition and performance over periods of time, as well as in managing and evaluating our business and in discussions about our performance.We also believe these non-GAAP financial measures provide users of our financial information with a meaningful measure for assessing our financial condition as well as comparison to financial results for prior periods.These results should not be viewed as a substitute for results determined in accordance with GAAP, and are not necessarily comparable to non-GAAP performance measures that other companies may use. -11-
